Citation Nr: 0616692	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  95-08 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for cysts, claimed as a 
residual of exposure to toxic chemicals to include Agent 
Orange.  

2.  Entitlement to service connection for arthritis of the 
cervical spine.  

3.  Entitlement to service connection for polyarthritis of 
the hands, knees, shoulders, elbows, and feet, also claimed 
as rheumatoid arthritis.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C.  

5.  Whether new and material evidence has been received to 
reopen a claim for benefits under 38 U.S.C.A. § 1151 for 
additional disability consisting of hepatitis C.  

6.  Entitlement to an evaluation in excess of 20 percent for 
spondylolisthesis at the level of the fifth lumbar vertebra 
and first sacral segment, with spondylosis.  

7.  Entitlement to an evaluation in excess of 20 percent for 
duodenal ulcer disease.  



REPRESENTATION

Appellant represented by:	Arthur T. McDermott, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
December 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Philadelphia, 
Pennsylvania Regional Office and Insurance Center (RO) of the 
Department of Veterans Affairs (VA).  

The issues concerning service connection for cysts, and the 
evaluation of service-connected spondylolisthesis and 
duodenal ulcer disease were the subject of a March 2003 Board 
remand.  During the pendency of the appeal, the RO assigned a 
20 percent evaluation for the veteran's service-connected 
duodenal ulcer disease, effective March 16, 1994, the date of 
the veteran's claim for an increased rating for the ulcer 
disease.  However, as the veteran is in receipt of less than 
the maximum schedular rating for the disability, the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

Finally, in a February 2006 supplemental statement of the 
case, the RO found that new and material evidence had been 
received sufficient to reopen a claim for service connection 
for hepatitis C.  Those facts notwithstanding, the 
preliminary question of whether new and material evidence has 
been presented to reopen a previously denied claim is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In addition, while 
the RO considered the claim for benefits under 38 U.S.C.A. 
§ 1151 as part of the claim for service connection for 
hepatitis C, since each claim has distinct legal 
requirements, the Board has separated the issues, as noted on 
the title page above.  

The issues of service connection for arthritis of the 
cervical spine, polyarthritis of the hands, knees, elbows, 
and feet, and hepatitis C, and the issue concerning the claim 
for benefits under 38 U.S.C.A. § 1151 for additional 
disability consisting of hepatitis C are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam or Korea, and there 
is no competent evidence that the veteran was exposed to 
herbicides, to include Agent Orange.  

2.  A skin condition manifested by cysts was not demonstrated 
during service, and a current skin condition manifested by an 
eczematous rash on the right hand is not etiologically 
related to service.  

3.  In a November 1998 decision, the RO denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability manifested hepatitis C.  While the veteran filed a 
notice of disagreement, following the issuance of a statement 
of the case, he did not file a substantive appeal, and that 
decision became final.  

4.  Evidence received since the November 1998 decision 
denying entitlement to compensation under 38 U.S.C.A. § 1151 
for additional disability manifested hepatitis C is new and 
material and relates to an unestablished fact necessary to 
substantiate the claim.  

5.  Spondylolisthesis with spondylosis results in chronic 
pain, flare-ups, limitation of flexion, and tenderness of the 
paraspinal muscles resulting in no more than moderate 
impairment.  

6.  Duodenal ulcer disease is characterized by abdominal 
pain, and occasional nausea, but is not shown to result in 
weight loss or productive of definite impairment of health 
and is no more than moderately disabling.  


CONCLUSIONS OF LAW

1.  A skin condition manifested by cysts was not incurred 
during active duty service; nor is it secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1112, 1116, 1137, 5103(A), 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).  

4.  The November 1998 RO decision that denied benefits under 
38 U.S.C.A. § 1151 for hepatitis C is final.  38 U.S.C.A. § 
7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2005).  

3.  The requirements to reopen the claim for service 
connection for hepatitis C and for benefits under 38 U.S.C.A. 
§ 1151 have been met.  38 U.S.C.A. § 5108 (West 1999 & 2002); 
38 C.F.R. § 3.156 (2005).  

4.  The criteria for a rating in excess of 20 percent 
evaluation for spondylolisthesis at the level of the fifth 
lumbar vertebra and first sacral segment, with spondylosis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  

5.  The criteria for a rating in excess of 20 percent 
evaluation for duodenal ulcer disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.112, 4.114 Diagnostic Codes 7305 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

Regarding the issues of service connection for hepatitis C 
and for compensation for hepatitis C pursuant to 38 U.S.C.A. 
§ 1151, the veteran was initially denied the benefits he 
sought in a November 1998 rating action.  Although he filed a 
notice of disagreement, he failed to pursue a timely appeal, 
and tat decision became final.  In January 2004, the veteran 
requested that the issues of service connection for hepatitis 
C and for compensation for hepatitis C pursuant to 
38 U.S.C.A. § 1151, be reopened.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  In an April 2003 letter the RO advised 
the appellant of what evidence, if any, was necessary to 
substantiate his claims for service connection for residuals 
of toxic chemical exposure as well as increased ratings for 
duodenal ulcer disease and for the lumbar spine disorder.  
The letter indicated which portion of that evidence the 
appellant was responsible for sending to VA and which portion 
of that evidence VA would attempt to obtain on behalf of the 
appellant.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claims.  
Later, in a July 2004 letter, the RO advised the veteran what 
evidence was necessary to reopen the previously denied claim 
of service connection for hepatitis C.  Specifically, he was 
advised to submit new and material evidence in support of the 
claim.  The RO specified what type of evidence would be 
material to the claim.  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Based on the above, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error.  

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment records in connection with the claims.  The RO has 
obtained the treatment records.  In addition, the RO obtained 
numerous private treatment records, as well as pertinent 
Social Security and worker's compensation claim records.  
Moreover, the veteran was afforded VA examinations, as 
described in greater detail below.  Finally, the veteran was 
afforded opportunities to set forth his contentions during 
hearings at the RO.  Transcripts of the proceedings are of 
record.  

Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issues on appeal.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of these claims would not cause any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

Service Connection for Cysts

The veteran contends that he has a skin condition, manifested 
by cysts and boils, that is the result of handling chemical 
containers during service in Korea and Japan.  He alleges 
exposure to Agent Orange.  

The veteran's DD-214 noted service in the United States 
Marine Corps.  His Military Occupational Specialty was a 
tractor-trailer driver.  His service medical records show 
medical treatment at Camp Lejeune, Camp Pendleton, and at the 
Naval Hospital in Cherry Point, North Carolina.  
Additionally, Physical Evaluation Board findings note service 
in Okinawa, Japan in 1976.  The service medical records, do 
not, however, show complaints or treatment for a skin 
condition, to include boils or cysts.  

The veteran underwent a VA examination in June 1978.  At such 
time, there were no complaints of a skin condition.  A 
physical examination of the skin was normal.  

In April 1994, the veteran filed a claim seeking service 
connection for cysts.  He claimed that such were due to 
exposure to Agent Orange.  He noted recent treatment for a 
skin condition on his wrist.  He stated that he would submit 
records showing treatment for the claimed condition.  

During a VA Agent Orange registry examination in July 1994, 
the veteran reported that he served in Vietnam from November 
1974 to May 1975.  He stated that he had lumps around his 
body.  He stated that the lumps were surgically removed and 
found to be sebaceous cysts.  A physical examination did not 
note any current skin condition.  

During a VA skin examination in May 1995, the veteran 
reported a history of severe cystic facial acne since his 
teenage years.  He stated that he was treated for boils and 
cysts over his back or extremities while serving in Japan and 
Korea in 1975.  He reported that he still got one to two new 
lesions a year, most recently in June 1994, on his left 
wrist.  Upon physical examination, the facial acne scarring 
was the most noteworthy dermatologic finding.  There was 
minimal scarring to attest the lesions noted by the veteran.  
The examiner opined that he could not relate any cystic 
lesions to chemical exposure.  

Received in April 1996 was an Agent Orange Registry Code 
Sheet in which the veteran related that he served in Vietnam 
from May 1975 to October 1975, and from May 1976 to October 
1976.  He stated that he handled Agent Orange.  

During a VA examination in August 2004, the veteran 
complained of a history of skin rash primarily to his hands 
but occasionally on the lower extremities.  He was treated at 
the Hershey Medical Center and given Clobetasol Propionate 
cream.  He reported that the condition was better in the 
summertime.  It was manifested by flaking and spreading with 
a red rash.  Upon physical examination, there was an 
eczematous rash on the right hand on the fifth finger.  It 
was scaling with faint erythema and raised small lesions.  
The diagnosis was eczematous type rash of the right upper 
extremity.  The examiner opined that it was unlikely that the 
rash was secondary to prior medication use of his current 
service-connected disabilities.  A photograph of the skin 
condition was taken and is associated with the veteran's 
claims folder.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. §§ 1110.  A veteran who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e) (2005), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  

In a September 2003 VA Information and Fact Sheet it was 
revealed that the Department of Defense "has confirmed that 
Agent Orange was used from April 1968 up through July 1969 
along the DMZ."  Even if the veteran did serve in Korea, it 
would have been long after the confirmed use of that Agent 
Orange, as his period of service did not begin until some 
time in 1973.

Although the veteran contends he served in Vietnam, during 
periods from May 1975 to October 1976, according to 38 C.F.R. 
§ 3.2 (f), the Vietnam Era ended on May 7, 1975.  It would 
have been nearly impossible for the veteran to have served 
in-country during that time, in light of the massive 
evacuation of troops during that period.  Furthermore, 
pursuant to a March 2003 Board remand, the National Personnel 
Records Center, in July 2003, reported that there was no 
indication that the veteran ever served in Vietnam. 

In this matter, there is no competent evidence to show that 
the veteran developed a skin condition manifested by cysts 
during active duty service.  A skin condition was not noted 
during service, and a current skin condition has not been 
linked to service.  A VA examiner in May 1995 opined that a 
skin condition was not related to chemical exposure during 
service.  Thus, service connection for a skin condition, on 
a direct basis is not warranted.  

As it pertains to the veteran's allegation that he was 
exposed to Agent Orange while handling containers, there is 
no evidence, other than the veteran's unsubstantiated 
allegations, that he was exposed to herbicides.  While Agent 
Orange was used in Korea, it was not used during the 
veteran's period of active duty service in the 1970's.  
Presumptive exposure to herbicides, including Agent Orange, 
can not be conceded.  

The current evidence shows that the veteran had an 
eczematous rash on his right hand.  An eczematous rash is 
not a disability that has been linked to exposure to 
herbicides, including Agent Orange.  Moreover, there is no 
competent evidence linking such to the veteran's service, to 
exposure to an herbicide agent, or as the result of a 
service-connected disability.  As such, as the preponderance 
of the evidence is against the claim, the benefit sought on 
appeal is denied.  

Spondylolisthesis with Spondylosis

Background

In a July 1978 decision, the RO granted service connection 
for spondylolisthesis of L-5, S-1, with spondylosis at L-5.  
An initial 10 percent evaluation was assigned.  In a January 
1993 rating decision, the RO assigned a 20 percent 
evaluation.  In March 1994, the veteran requested a higher 
evaluation for the service-connected disability.  

VA treatment reports in early 1994 show treatment for chronic 
low back pain.  He had radiation of pain into both legs.  An 
April 1994 treatment note indicated that he wore a back brace 
to help with discomfort.  

An x-ray of the lumbosacral spine in February 1995 revealed 
anterior spondylolisthesis and spondylosis at L-5, 
degenerative arthritis, and possible degenerative disc 
disease at L-2.  

During a hearing in April 1995, the veteran testified that 
his low back condition had worsened.  He stated that he was 
unable to walk more than a block without back pain.  He 
described shooting pains into his legs.  He reported daily 
muscle spasms.   

He underwent a VA examination in May 1995.  At such time, he 
complained of pain in the lumbar area with radiation of pain 
down the right foot.  He admitted to numbness over the right 
foot.  He denied any bowel or bladder dysfunction.  The back 
had no postural or fixed deformities.  He could produce 35 
degrees of forward flexion with pain, backward extension to 
15 degrees with severe pain, left lateral flexion to 30 
degrees, rotation to the left to 30 degrees, and rotation to 
the right to 30 degrees with pain.  He had decreased 
sensation over the lateral right foot to light touch.  The 
assessment was lumbar spondylolisthesis, grade II, that was 
progressive.  The physician noted that he might require a 
decompression or fusion.  

A July 1995 M.R.I. of the lumbosacral spine noted 
degenerative changes of the intervertebral discs at L4-5, L5-
S1 and bilateral nerve root canal stenosis at that level, 
greater on the right.  

During an orthopedic evaluation with D. E. G., M.D., in July 
1996, the veteran reported that 99 percent of his complaints 
were in the lower back, and 1 percent were in the right lower 
extremity.  He rated his current back pain as six but stated 
that it usually ranged from 5 to 10.  He stated that 
prolonged sitting, standing, walking, lifting, or reaching 
exacerbate the pain.  A physical examination revealed no 
kyphosis or scoliosis.  He had pain with flexion and 
extension.  Reflexes were 2+ in both extremities.  Standing 
leg raise was negative.  He was able to walk on heels and 
toes without difficulty.  The lumbar spine was tender over 
the spinous process.  There were minimal paravertebral muscle 
spasms.  The diagnosis was diffuse degenerative changes in 
the lumbar spine and L5-S1 isthmic spondylolisthesis.  He was 
recommended for a surgical fusion and decompression.  

In an August 1996 letter from D. P. H., M.D., it was stated 
that the veteran was unable to walk for more than a block 
without low back pain.  The veteran reported that he was also 
having right sided leg pain as well as pain at the base of 
the spine.  

During a follow-up examination with D. E. G., M.D. in April 
1997, the physician opined that the veteran was permanently 
disabled from employment due to the cervical and lumbar spine 
disabilities, in conjunction with probable coronary artery 
disease, hepatitis C and stomach ulcers.  

During a hearing at the RO in October 1997, the veteran 
testified that he was scheduled for surgery on his lumbar 
spine in 1996 but the surgery was cancelled due to the recent 
discovery of hepatitis C.  

Social Security Administration disability records are 
associated with the veteran's claims folder; however they 
pertain to the period prior to the initiation of the 
appellant's current claim.  

A June 1998 outpatient note indicated that the veteran's 
chronic back pain was moderately-well controlled with Ultram 
and cyclobensapine occasionally.  

During an April 1999 VA examination, the veteran reported on 
and off back pain, relieved with pain medication.  Pain was 
in the lumbosacral area with radiation down his right lower 
extremity.  Cold and damp weather increased his low back 
pain.  On examination, the physician noted that the veteran 
walked with a mild antalgic gait on the right.  There was 
mild paraspinal tenderness.  There was no apparent scoliosis 
or deformity.  He performed painless flexion from 0 to 70 
degrees, extension from 0 to 20 degrees, bilateral rotation 
to 30 degrees, and bilateral lateral flexion to 25 degrees.  
There was mild weakness in the extensor hallicus longus, 
otherwise muscle strength in the lower extremities was within 
normal limits.  He had positive straight leg raising in a 
lying position at 85 degrees.  X-rays revealed at least a 
Grade I spondylolisthesis at L5-S1 with possible spondylosis 
at the same level.  The diagnosis was traumatic degenerative 
arthritis of the lumbosacral spine, and L5-S1 
spondylolisthesis with right L-5 radiculopathy with 
limitation of active range of motion of the lumbosacral 
spine.  

An April 2003 note from B. K. W., M.D. noted that the 
veteran's mild lytic spondylolisthesis, L5-S1 had no gross 
instability or significant neurologic compression.  

During a July 2003 VA examination, the veteran reported 
continuous low back pain.  He could perform flexion from 0 to 
80 degrees, extension from 0 to 20 degrees, and side bending 
from 0 to 30 degrees bilaterally.  The spine was tender but 
no muscle spasm was appreciated.  The physician noted that 
there was no evidence of weakness, lack of endurance or 
fatigue.  

A September 2003 x-ray of the lumbosacral spine revealed 
Grade I anterolisthesis of L-5 on S-1.  

In a January 2004, addenda, the physician who conducted the 
July 2003 VA examination opined that the veteran met the 
criteria for a 60 percent evaluation under the Diagnostic 
Code for rating intervertebral disc syndrome.  He based his 
opinion of the veteran's statement that while he did not have 
exacerbations, his daily symptoms were incapacitating.

A March 2004 statement from S. E. B., D.O. indicated that the 
veteran's ability to function as an employed member of 
society was severely compromised by his debilitating fatigue, 
nausea, polyarthritis, chronic arthritis, and significant 
degenerative arthritis.  She noted that due to his hepatic 
and past gastrointestinal ulcerative disease, treatment to 
control his arthritis had been extremely difficult.  

A May 2004 letter from K. S. B., M.D. indicated that the 
veteran had daily back pain and muscle spasms in his back.  
On physical examination, he was unable to flex his back to 90 
degrees and had decreased lateral range of motion (the 
limitation of motion was not described in degrees).  The 
veteran also had hepatitis C that was contributing to 
polyarthritis and numerous alrthalgias.  

During a VA neurologic examination in August 2004, the 
veteran noted that low back pain radiated to his toes.  
Reflexes were 1+ at the biceps, triceps, and knees, but only 
a trace at the ankles.  A motor examination revealed "give-
way" weakness of the anterior tibialis and extensor hallicus 
longus.  The impression was probable traction on the nerve 
roots at L5 and S1, which was intermittent and dependent on 
the degree of activity and position.  His complaints of pain 
were compatible with root irritation causing intractable 
pain.  During the orthopedic examination, the back showed 
mild left scoliosis which disappeared upon forward bending.  
There was no increased lumbar lordosis.  He could perform 
painless range of motion as follows:  forward flexion from 0 
to 60 degrees, extension from 0 to 20 degrees, right and left 
bending from 0 to 25 degrees, right rotation to 30 degrees 
and left rotation to 25 degrees.  The impression was chronic 
low back pain secondary to spondylolisthesis at L5-S1 with 
restricted back range of motion.  

During a VA examination in February 2006, the veteran 
complained of continuing back pain.  Pain was 6 out of 10, 
and could rise to 9 out of 10 after prolonged sitting or 
ambulation.  Pain radiated to both legs, mostly with the 
right leg, and with distance ambulation.  There were no 
complaints of bowel or bladder dysfunction.  On physical 
examination, there was mild left lumbar scoliosis in the 
standing position that resolved upon flexion.  There were 
mild spasms on deep palpation.  There was tenderness on 
palpation of the paraspinal muscles.  He could perform 
forward flexion from 0 to 55 degrees.  After repeated motion, 
he could flex to 50 degrees.  He could extend backwards from 
0 to 20 degrees, bend right from 0 to 20 degrees, bend left 
from 0 to 25 degrees, rotate right from 0 to 25 degrees, and 
rotate left from 0 to 28 degrees.  There was mild weakness in 
the extensor hallicus longus, but plantar response to light 
and pin was grossly intact.  The veteran had flare-ups of 
pain a couple times per week.  He did not require prolonged 
bed rest or hospitalization during the last 12 months, other 
than for a couple of days, due to exacerbation.  

Analysis

The veteran contends that an evaluation in excess of 20 
percent is warranted for spondylolisthesis with spondylosis.  
As noted in the Board's March 2003 remand, the rating 
criteria used to evaluate disabilities of the spine changed 
during the pendency of the appeal.  The RO has provided the 
veteran the revised rating criteria and considered the claim 
under both the former and revised rating criteria.  In 
addition, it should be noted that in an October 2004 
decision, the RO granted service connection and assigned 10 
percent evaluations for left and right lower extremity 
radiculopathy, as secondary to the service-connected 
spondylolisthesis, L5-S1, spondylosis.  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
on repetitive use and during flare-ups is demonstrated, and 
those factors are not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).  In deciding such 
a case, the Board must determine whether the previous or 
revised version is more favorable to the veteran.  However, 
if the revised version is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of the change, and the Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  38 U.S.C.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000 (2000).

The Spine
528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to September 
26, 2003)

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286 (prior to September 
26, 2003)

528
9
Spine, ankylosis of, lumbar:

Unfavorab
le
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289 (prior to September 
26, 2003)

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.

   

38 C.F.R. § 4.71, Plate V (2005).

The Board has carefully reviewed all of the evidence of 
record, and finds that the veteran's low back disability is 
characterized by spondylolisthesis at L4-5, with degenerative 
arthritis and spondylosis.  It is not disputed that the 
disability results in chronic pain, and limitation of motion.  
There is evidence of tenderness along the paraspinal muscles 
and muscular spasms.  There is evidence of mild scoliosis and 
mild weakness in the extensor hallicus longus.  In addition, 
the disability is shown to result in radiculopathy affecting 
both lower extremities.  A VA neurologist noted that the 
spondylolisthesis caused traction on the L5 and S1 nerve 
roots.  

In evaluating the back disorder under the old rating 
criteria, it is apparent that no more than moderate 
limitation of motion of the lumbar spine is demonstrated.  
While private physicians have indicated loss of motion of the 
lumbar spine, the loss of motion was not described in 
degrees, and as such, did not present a complete picture of 
any limitation of motion.  On the other hand, VA medical 
examinations did describe in degrees, the loss of motion, and 
no more than moderate impairment of the lumbar spine was 
demonstrated utilizing Diagnostic Code 5292.  In applying the 
rating criteria of the old Diagnostic Code  5293, evidence of 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc was not shown.  Ankle jerks were not 
absent at any time, and while the veteran complained of 
chronic pain, during VA medical examinations, painless 
motion, although somewhat limited, was noted.  Even private 
examinations in April 2003 and March 2004 did not describe 
symptoms compatible with a 60 or even a 40 percent rating 
under the old rating criteria.  Likewise, under the old 
Diagnostic Code 5295, listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion was not demonstrated.  Therefore, under the old 
rating codes, a higher rating is not justified.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The Board has considered whether a higher evaluation is 
warranted under the revised rating criteria.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, as flexion of the lumbar spine has ranged from 35 to 
85 degrees, the disability would approximate either a 10 or 
20 percent evaluation under the revised rating criteria.  

When evaluating the disability under the revised Diagnostic 
Code 5243, there is no competent evidence showing 
incapacitating episodes having a duration of at least 6 weeks 
during the past 12 months.  Rather, the VA examination in 
February 2006 noted that bed rest was not prescribed and 
incapacitating episodes only amounted to a couple of days 
during the past year.  

Under the revised rating criteria associated neurologic 
abnormalities are separately rated.  In this case, the 
veteran is in receipt of 10 percent evaluations for left and 
right lower extremity radiculopathy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  As of the date of receipt of this 
claims folder at the Board, there is no indication that the 
veteran has appealed these ratings.  

Duodenal Ulcer Disease

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability is evaluated pursuant to Diagnostic 
Code 7305, which sets forth the criteria for rating duodenal 
ulcers as follows: 

730
5
Ulcer, duodenal:
Ratin
g

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least 
four or more times a year
40

Moderate; recurring episodes of severe symptoms 
two or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2005)

This matter has been on appeal since 1994.  During such time 
the veteran has undergone numerous VA examinations.  During a 
VA examination in May 1995, there was no evidence of current 
ulcer disease.  He underwent an esophagogastroduodenoscopy in 
May 1995.  No ulcer was found during the procedure.  A 
September 1997 outpatient treatment note from the PennState 
Geisinger Health System indicated that the veteran's history 
of ulcer disease was stable with use of Pepcid.  A May 1998 
treatment record noted that the veteran weighed 205 pounds.  
His weight had reportedly increased 8 pounds in 3 months.  

The Board has also reviewed several private laboratory 
studies.  No evidence suggestive of anemia was noted on 
reports of September 1996, September 1997, October 1997, 
November 1998, June 2000, or September 2003.  

During a VA examination in July 2003, the veteran reported 
chronic left upper quadrant pain since being put on Zantac.  
He reported that he had pain every day, and had 10 episodes 
in the past year where the pain was so bad that he became 
nauseous and vomited.  He tried to eat a bland diet.  He 
recalled coughing up blood some time in the past year.  Upon 
physical examination, his weight was 205 pounds.  He had 
positive bowel sounds and tenderness in the left upper 
quadrant.  The physician noted that the etiology of the left 
upper quadrant pain was unknown.  It was possible, however, 
that it was irritable bowel syndrome.  The physician noted 
that it did not sound related to a history of ulcer disease.  
In an addendum, the physician opined that based upon the 
history, the ulcer-related symptoms were severe at times, and 
otherwise, were chronic to moderate.  

The veteran underwent another VA examination in February 
2006.  He stated that he continued to take Zantac and Maalox 
for an ulcer condition.  He stated that he burning and 
shooting pain across the abdomen.  He reported that he 
vomited daily during the month of January.  He stated that he 
had some hematemesis and melena lately, where he spits up 
small streaks of red blood and has black stools.  Upon 
physical examination, he weighed 205 pounds.  His abdomen was 
soft.  He had some guarding of the right and left upper 
quadrant and the suprapubic area.  His bowel sounds were 
normal.  The diagnosis was duodenal ulcer with status post 
upper gastrointestinal bleed, presumably from the ulcer 
occurring in 1995.  

Upon review of all the evidence of record, the Board finds 
that the criteria for a 40 percent evaluation for the 
service-connected duodenal ulcer disease are not met.  In 
this respect, there is no clinical evidence showing 
recurrence of an ulcer or current gastrointestinal bleed, nor 
are there signs of anemia or weight loss.  The condition is 
characterized by subjective reports of daily abdominal pain.  
The VA examiner in July 2003 noted that, based on the 
veteran's history the symptoms were chronic and moderate, and 
occasionally severe.  It appears that this assessment was 
based upon the veteran's subjective complaints.  The 
objective data does not support an increased rating.

Hepatitis C

In October 1997, the RO received a VA Form 21-4138, in which 
the veteran alleged that he had hepatitis C that was due to 
service or shots received at a VA medical facility.  During a 
hearing at the RO in October 1997, the veteran testified that 
he was diagnosed with hepatitis C in 1996.  He alleged that 
it was due to shots received while in the service or due to 
VA medical care.  Thereafter, the RO obtained VA outpatient 
treatment records from March 1977 to September 1996, and 
private treatment records.  

In a November 1998 decision, the RO, in pertinent part, 
denied entitlement to compensation under 38 U.S.C.A. § 1151.  
The RO found that the evidence of record failed to show a 
relationship between hepatitis and treatment at a VA medical 
facility.  The rating action also noted that the disability 
was not present in service.  The veteran was advised of the 
decision by a letter dated in November 1998.  

In a letter received in December 1998, the veteran's attorney 
stated that he wished to file a Notice Of Disagreement with 
the rating decision of November 1998.  He continued to argue 
that hepatitis C was due to use of needles in VA medical 
facilities or during service.  In March 1999, the veteran and 
his attorney attended an informal hearing conference with a 
Decision Review Officer.  The issue of service connection or 
compensation under 38 U.S.C.A. § 1151 for hepatitis C was 
discussed.  

Thereafter, numerous Social Security Administration records 
and Worker's Compensation records were associated with the 
claims folder.  

In August 2002, the RO issued a rating decision, which in 
pertinent part, considered and denied service connection for 
hepatitis C.  In September 2002, the RO issued a statement of 
the case, in which it addressed the issues of service 
connection for hepatitis C, and compensation under 
38 U.S.C.A. § 1151 for hepatitis C.   

The veteran did not file a substantive appeal.  As such, the 
August 2002 decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  This decision is the 
last final adjudicative action addressing the issue of 
service connection for hepatitis C or compensation under 
38 U.S.C.A. § 1151 for hepatitis C on any basis.  

In April 2004, the veteran again claimed that hepatitis C was 
likely contracted while serving in the military or as a 
result of VA medical treatment.  

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2005).

Evidence submitted since the August 2002 decision includes 
private treatment records from the Milton S. Hershey Medical 
Center, VA outpatient treatment records, and reports of VA 
examinations.  Among the evidence is an October 2004 letter 
from J. P. S., M.D.  She noted that the veteran was evaluated 
for surgery in 1996, when it was discovered that he had 
hepatitis C.  She noted that the workup revealed that the 
veteran had hepatitis B and C serologies dating back to the 
1970's.  She noted that he did not have a history of 
receiving blood transfusions, tattoos, or intravenous drug 
usage.  She opined that since he cleared his hepatitis B 
virus and still detected positive for hepatitis B core 
antibody, that his infection with hepatitis B was most likely 
incurred a minimum of 15-20 years prior.  

In this matter, there is no question that the veteran has a 
history of hepatitis C; the basis for the October 2002 denial 
was that there was not convincing evidence relating hepatitis 
C to service or to treatment at a VA medical facility.  The 
October 2004 letter from J. P. S., M.D., while not addressing 
the likely etiology of the disease, at least reasonably 
raises the possibility that the disease was incurred during a 
period of active duty service or incurred coincident with VA 
treatment.  The Board notes that the evidence need only, at a 
minimum, "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability", even where it will not eventually convince 
VA to alter its decision.  See Hodge, 155 F.3d at 1363; 
38 C.F.R. § 3.156.  As such, the Board finds that new and 
material evidence has been submitted, thus the criteria for 
reopening the claim for service connection for hepatitis C 
and the claim for compensation under 38 U.S.C.A. § 1151 have 
been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

Service connection for cysts is denied. 

As new and material evidence has been received sufficient to 
reopen a claim for service connection for hepatitis C and the 
claim for benefits under 38 U.S.C.A. § 1151, the appeal is 
granted to this extent only.  

An increased rating for spondylolisthesis, at the level of 
the fifth lumbar vertebra and first sacral segment, with 
spondylosis is denied.  

An increased rating for duodenal ulcer disease is denied.  


REMAND

The veteran claims entitlement to service connection for a 
cervical spine disability and polyarthritis affecting the 
hands, knees, shoulders, elbows, and feet.  The Board finds, 
unfortunately, that additional development is warranted with 
respect to these claims.  The Veterans Claims Assistance Act 
of 2000 (VCAA) is applicable to this appeal.  To implement 
the provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The new notification provisions provide, in pertinent part, 
that upon receipt of an application for benefits, VA will 
notify the claimant of the information necessary to complete 
the application.  

The veteran initially claimed that his cervical spine 
disability was incurred in service.  Recently, he alleged 
that such is due to or aggravated by his service-connected 
lumbar spine disability.  He also claims that polyarthritis 
of multiple joints is secondary to his service-connected 
lumbar spine disability.  While the RO has sent the veteran 
letters advising him of the information and evidence 
necessary to support a claim for service connection, he has 
yet to be provided with the relevant criteria for a claim for 
service connection on a secondary basis.  Moreover, the 
statement of the case and the supplemental statement of the 
case issued in this matter do not reflect consideration of 
the secondary service connection theory of entitlement.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Accordingly, the Board finds that the veteran should 
be afforded a notice letter consistent with the VCAA.   

After providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2005). 

The Board also notes that 38 U.S.C.A. § 5103A(d) provides 
that medical examinations are needed in cases where the 
evidence of record, to include all information and lay and 
medical evidence contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.  

In this matter, while the veteran has been afforded VA 
examinations in connection with his claim, there is 
insufficient clinical evidence of record concerning the 
relationship, if any, between the claimed disabilities and 
the veteran's service-connected lumbar spine disability.  As 
such, further examination is warranted.  

With respect to the claim for service connection for 
hepatitis C, and the claim for benefits under 38 U.S.C.A. 
§ 1151 for additional disability manifested by hepatitis C, 
in light of the Board's reopening the claims, they must be 
considered on a de novo basis.  However, prior to the Board's 
consideration of the matters, the veteran must be afforded 
notice that complies with 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159.  In addition, the veteran's claims file 
should be forwarded to a VA physician for an opinion with 
respect to the likely etiology of the disease.  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, as these issues are being 
remanded and these questions are potentially involved in the 
present appeal, proper notice must be given under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The notice letter should be specific to 
the issues on appeal and should not be a 
generic form letter.  The letter shall 
include information concerning claims 
based upon application of 38 C.F.R. 
§ 3.310.  In addition, the letter shall 
include information concerning claims for 
benefits under 38 U.S.C.A. § 1151.  

2.  Thereafter, after obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159, the veteran should be afforded a 
VA orthopedic examination.  The veteran's 
claims folder, to include a copy of this 
REMAND, should be made available to and 
be reviewed by the physician designated 
to examine the veteran.  All indicated 
tests and studies should be accomplished, 
and the clinical findings should be 
reported in detail.  Following a physical 
examination, the examining physicians 
should offer an opinion as to the likely 
etiology of any (1) arthritis of the 
cervical spine, and (2) polyarthritis of 
the hands, knees, shoulders, elbows, and 
feet.  The examining physician should 
further address the likelihood that 
arthritis of the cervical spine or 
polyarthritis of the hands, knees, 
shoulders, elbows, and feet, is due to or 
aggravated by the veteran's service-
connected disabilities, to include his 
service-connected lumbar 
spondylolisthesis.  

3.  The veteran should be afforded a VA 
examination, preferably by an infectious 
disease specialist.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the physician. The examiner should render 
an opinion as to the etiology and the 
onset of the hepatitis C.  The examiner 
must list and discuss all documented risk 
factors for the veteran.  He or she 
should rank the documented risk factors 
relative to the probability that any 
confirmed hepatitis C infection is 
etiologically related to the risk factor.  
Specifically, the examiner is requested 
to provide an opinion as to whether it is 
at least as likely as not (i.e., there is 
at least a 50 percent probability) that 
any diagnosed hepatitis C is related to 
the veteran's period of active military 
service.  The bases for the opinion 
provided should be explained in detail.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that VA treatment caused 
additional disability manifested by 
hepatitis C.  If the examiner concludes 
that the veteran has additional 
disability due to VA treatment, the 
examiner should then opine whether the 
proximate cause of the additional 
disability was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment or similar instance of fault 
on the part of VA in furnishing the 
surgical treatment or (b) an event not 
reasonably foreseeable.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

5.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claims of service connection for 
arthritis of the cervical spine, service 
connection for polyarthritis of the 
hands, knees, shoulders, elbows, and 
feet, service connection for hepatitis C, 
and benefits under 38 U.S.C.A. § 1151 in 
light of all pertinent evidence (to 
particularly include all that added to 
the claims file since the RO certified 
the appeal to the Board) and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include consideration of the new 
evidence since the last supplemental 
statement of the case, as well as clear 
reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


